EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Ragusa on 30 June 2022.

The application has been amended as follows: 

1. (Currently amended) A beverage supply apparatus comprising a tank for storing a beverage; a heating device having a heater for heating an intermediate pipe which constitutes a part of a flow pipe which connects the tank and a beverage delivery port; and a first pump which is provided at a predetermined part between the intermediate pipe and the tank in the flow pipe, 
wherein the beverage supply apparatus, 
when a supply instruction for a hot beverage is input, causes the beverage which is sucked from the tank by driving the first pump to flow through the intermediate pipe which is heated by the heating device and through a delivery pipe which constitutes a part of the flow pipe and is connected to an outlet side end part of the intermediate pipe, so as to deliver and supply a predetermined amount of the hot beverage from the beverage delivery port, and 
when the supply of the predetermined amount of the hot beverage is complete, beginning a sanitation cycle, fills water inside a predetermined length of piping which at least includes the intermediate pipe and the delivery pipe in the flow pipe, and enters into a standby state, 
wherein the beverage supply apparatus further comprises 
a switching valve which switches a connection destination of the delivery pipe to an outlet pipe or to a drain pipe, in which the outlet pipe is connected to the beverage delivery port, 
a second pump for supplying the water inside the predetermined length of piping, and 
a controller which controls operation of the heating device, the first pump, the second pump and the switching valve, and counts duration of the standby state, [[and]] 
wherein the controller is configured for when the standby state continues for a predetermined time , during the sanitation cycle, the controller first performs a drainage process to discharge the water inside the predetermined length -2- LEGAL\58122233\1 1620601/00458870of piping through the drain pipe, and then after the completion of the drainage process, performs a water filling process to fill water again inside the predetermined length of piping[[.]], and
wherein the controller is further configured for when the supply instruction is input during the standby state, the controller first performs a drainage process to discharge the water inside the predetermined length of piping through the drain pipe, finishing the sanitation cycle,  and discharge a first predetermined amount of beverage which first passes the delivery pipe, of the hot beverage that flows through the intermediate pipe, from the drain pipe, and then after the completion of the drainage process, performs a process to deliver the hot beverage from the beverage delivery port through the outlet pipe.

2. (Cancelled)

Claims 3-6 (As previously Presented)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-6 are allowed.  The invention is novel and not obvious over the closest prior art of Steiner.

Regarding claim 1, Steiner discloses a beverage supply apparatus comprising a tank (Steiner, Fig. 1 milk container 8)  for storing a beverage; a heating device having a heater (boiler 1) for heating an intermediate pipe (coiled tubing 13) which constitutes a part of a flow pipe (pipes 11-15)  which connects the tank and -3- LEGAL\42168820\1 16206.0001.000/458870.000a beverage delivery port (Fig. 1, element 22); and a pump (Steiner, pump 10) which is provided at a predetermined part between the intermediate pipe (13) and the tank (8) in the flow pipe (Steiner, Fig. 1), wherein the beverage supply apparatus, when a supply instruction for a hot beverage is input, causes the beverage which is sucked from the tank by driving the pump (Steiner, column 3 lines 47-52, “When the machine is placed in operation…[t]he pump 10 then conveys as much milk or milk froth as is pre-specified by the passage control) to flow through the intermediate pipe (13) which is heated by the heating device (boiler 1) and through a delivery pipe (15) which constitutes a part of the flow pipe and is connected to an outlet side end part of the intermediate pipe (Fig. 1), so as to deliver and supply a predetermined amount (“pre-specified”) of the hot beverage from the beverage delivery port (Steiner, column 2 lines 20- 25; “The milk is sucked up by the pump 10 and conveyed through the coiled tubing 13 where it is heated to the desired temperature by heat exchange with the hot water of the boiler. Next it is fed through the outlet pipe 12 via a restrictor valve 21 to a hot milk or milk froth dispensing outlet 22, and is collected here in an appropriate container 23.”), and
when the supply of the predetermined amount of the hot beverage is complete, (Steiner, column 3 lines 25-33;  37-40, 55-59 fig. 1; “It is therefore guaranteed that after the extraction of hot milk or milk froth the coiled tubing 13 (and 15) [“predetermined”] is rinsed through each time… The used rinsing water is discharged via the directional valve 21 … directly afterwards a pre-specified quantity of rinsing water is passed through again, the excess water flowing out again as waste water 28. When the feed pump 10 is stopped, the rinsing water then remains in the coiled tubing and in the pipe.”), and enters into a standby state (waiting for instructions), 
wherein the beverage supply apparatus further comprises 
a switching valve (valve 21) which switches a connection destination of the delivery pipe to an outlet pipe (12) or to a drain pipe (waste-water outlet 28), in which the outlet pipe is connected to the beverage delivery port (Fig. 1, 12 is connected to 22).

However, Steiner does not disclose a second pump for supplying the water inside the predetermined length of piping,
a controller which controls operation of the heating device, the first pump, the second pump and the switching valve, and counts duration of the standby state, 
and wherein the controller is configured for when the standby state continues for a predetermined time , during the sanitation cycle, the controller first performs a drainage process to discharge the water inside the predetermined length -2- LEGAL\58122233\1 1620601/00458870of piping through the drain pipe, and then after the completion of the drainage process, performs a water filling process to fill water again inside the predetermined length of piping[[.]], and
wherein the controller is further configured for when the supply instruction is input during the standby, the controller first performs a drainage process to discharge the water inside the predetermined length of piping through the drain pipe, finishing the sanitation cycle,  and discharge a first predetermined amount of beverage which first passes the delivery pipe, of the hot beverage that flows through the intermediate pipe, from the drain pipe, and then after the completion of the drainage process, performs a process to deliver the hot beverage from the beverage delivery port through the outlet pipe.
While it is conventional within the art to sometimes have a second pump, or even have cleaning cycles that occur after a predetermined duration of time passes (Vu, U.S. 2017/ 0172348, paragraphs 163 and 166, for instance), it is not obvious, and the prior art does not teach to have the sanitation cycle, including using the second pump, in conjunction with the other elements, filling and maintaining water in the piping for a predetermined amount of time, the flushing and refilling of the water,  and the ultimate draining of the water (and some milk) to then deliver a beverage, as fully claimed above.  
While many of the elements are conventional in the art separately (a first pump, a second pump, a sanitation of cleaning cycle), it is noted that it is the combination of the elements and their relationship to each other that makes this invention novel and not obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761  


/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761